Title: To James Madison from John M. Gardner, 27 August 1813 (Abstract)
From: Gardner, John M.
To: Madison, James


27 August 1813, “US Gun Boat No 67.” “Recent occurrences in the Navy Department have imposed on me the painful duty of appealing to you as the commander in cheif of the army and navy of the UStates to obtain that justice to which I consider myself entitled, and which if I am right, in this opinion I am sure I may confidently expect at your hands. In making this appeal I pray you to beleive Sir, that I am influenced by no other consideration, than an anxiety to preserve my reputation and character from unjust implication and to you I need not say how highly this reputation is and ought to be appreciated by every officer.
“I regret the necessity which is imposed upon me of making this appeal, but having already made an application upon this subject to the Honl. the Secy of the Navy, to which I have received no reply whatever altho ample time for such reply has elapsed, nothing now remains for me to do but to address myself at once to my commander in cheif, in the hopes of obtaining that rank which I have so unfortunately been deprived of.
“The records of the office will shew Sir I entered early into the service of my country, and have served as a Midshipman untill Sepr. 1802. at that period I was promoted to a Lieutenancy, in which I have ever since remained, and have served under during that time the principal part of the then commanding officers, late in the last Winter, two of my brother officers Junior to me was promoted over me, I then applied to the Honl. the Secy of the Navy hoping it would be the means of drawing from him the cause, as I flattered myself, one of the two, had like myself performed no very meritorious action (altho I consider him entitled to the honor conferd on him by his country) finding from the Silence of the Honl Secy. I had no chance of gaining a knowledge of the cause, I was determ⟨d⟩ to wait in silence the issue of the war (should I survive the contest) but the recent promotions of no less than fifteen Lieutenants junior to me, have again been placed over me, and in casting my eye over this list of promotions, I think I may with justice say (without meaning to cast the most distant imputation upon the merit or skill of those officers who have been promoted) that there are many who while the[y] possess less nautical experience than myself, having been a less time in service, like me too have as yet but few chances to exhibit the merit which they very possibly may hereafter acquire.
“Under such circumstances it is impossible for me Sir, to draw any other conclusion than that partiality and not long service are the causes of promotion in the Navy or that some unknown and calumnious charge has been prefered against me which being credited at the Navy Department has caused the honle. Secy. always to pass me by in the list of promotions the last I trust is the cause, if so, the only source which remains for me is to beg of you Sir, to cause an enquiry to be instituted that I may have an opportunity of repelling this secret charge which exists against me and vindicating my character against every calumny which may have been used to shut against me forever the door to that honorable rank to which every officer does and ought to aspire, and the hope of obtaining which is one of the great causes which can ever retain him in the service.
“If the strongest recommendation of my commanding officer would entitle me to my rank I am proud in saying I can produce such as would be highly satisfactory to you Sir, from one and all. I would beg leave to observe if I merited not promotion, why was I permitted to hold so highly so important a command as it has pleased the commander of this Station to honor me with, in the jaws of the whole British force, under the admiral in person, who was kept at a respectable distance by our little fleet, a fleet he dared not approach with a force one hundred times greater than ours, if I was entitled to this confidence I certainly merited not this neglect under the solemn impression that you will cause the investigation requested, and at the same time trusting you will excuse my having thus long trespassd. on your patience I now await the issue of an enquiry.”
